Citation Nr: 0428758	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  96-46 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the criteria 
of 38 U.S.C.A. § 1151 (West 2002) for residuals of a 
hysterectomy claimed as due to care or failure to provide 
proper care by a Veterans Administration (VA) facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The RO denied entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151 for postoperative residuals of a hysterectomy.

During the pendency of this appeal, the veteran relocated to 
California.  Jurisdiction of her appeal has been assumed by 
the Los Angeles RO.

In August 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge.  The transcript has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in 
connection with her current appeal in May 2003.

The arguments of the veteran and her representative are that 
she suffers from residuals of a hysterectomy as a result of 
VA failing to provide proper care.  Specifically, the veteran 
contends that the Erie Pennsylvania VA Medical Center (VAMC) 
failed to diagnose her uterine fibroids, which in turn led to 
excessive vaginal bleeding necessitating an abdominal 
hysterectomy.  

The evidence of record indicates that the veteran sought 
treatment at the Erie Pennsylvania VAMC in September 1994 for 
complaints of vaginal bleeding with clots.  Blood tests and a 
pelvic ultrasound were ordered.  She was transferred to the 
emergency room pending lab results.  It was noted that she 
had a fibroid uterus.  Nurse's notes indicate that it was 
determined that a pelvic ultrasound could wait until the next 
day.  She expressed uncertainty over being discharged and 
stated that if she continued to bleed she would go to 
Millcreek Community Hospital.  She was instructed to return 
to the VA emergency room since her records and results were 
there.

Records from Millcreek Community hospital indicate that the 
veteran was admitted on September 27, 1994, for severe 
menometrorrhagia.  The next day a diagnostic hysteroscopy 
revealed the presence of a fibroid uterus of about 14 weeks 
size.  The endometrium was diffusely bleeding.  A fractional 
dilation and curettage (D&C) was performed.  Postoperatively, 
she did well.  A hysterectomy was recommended.  

A trial of Lupron was suggested to try and shrink the uterine 
size.  The veteran declined and indicated that she would 
rather observe how the bleeding went and then decide about 
the hysterectomy.  A total abdominal hysterectomy was 
performed in December 1994.  There were no complications 
encountered during the procedure and the veteran recovered 
well.

In various statements and testimony before the RO and the 
Board, the veteran has indicated that when she sought 
treatment in September 1994 from VA for vaginal bleeding, a 
contract gynecologist told her that her uterus was "the size 
of a pumpkin" and that she needed a pelvic ultrasound and 
D&C.  She has indicated that the pelvic ultrasound was not 
performed because of the cost and policy considerations of 
VA.  

She contends that she was discharged from the VAMC while 
still bleeding profusely, which resulted in her seeking 
treatment from Millcreek Community Hospital out of fear for 
her safety.  She states that the VA's failure to diagnose her 
fibroids resulted in excessive blood loss and ultimately her 
hysterectomy.  She indicated that as a result of the 
hysterectomy she has experienced urinary incontinence and 
excessive weight gain.  

The veteran has recently contended that she was diagnosed 
with fibroids during her period of active duty service.  
Service medical records indicate she sought treatment for 
heavy menstrual flow in December 1975.  The pelvic 
examination was normal and no masses were felt.  There were 
no further complaints during service.

A preliminary review of the facts set out above discloses 
that a VA examination is necessary in order to render a 
determination on the merits of the veteran's claim. 
38 U.S.C.A. § 5103A(d).  Upon remand, an opinion should be 
sought to determine whether an additional disability from a 
disease or aggravation of an existing disease, resulted from 
the medical treatment or lack of treatment the veteran 
received at the Erie PennsylvaniaVAMC. 

A comprehensive review should be undertaken with opportunity 
for the veteran and her representative to submit additional 
evidence in support of the claim on appeal.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for any gynecological 
problems to include residuals of a 
hysterectomy since service.  

She should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special gynecological examination of the 
veteran by a specialist in gynecology or 
other available appropriate medical 
specialist including on a fee basis if 
necessary.   

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(a)  The examiner is asked to review the 
veteran's claims folder, service medical 
records, VA outpatient treatment records 
from the Erie Pennsylvania VAMC dated 
between the veteran's discharge from 
service in 1978 and 1994, and records 
from the Millcreek Community Hospital.  
The examiner should render an opinion as 
to the following:

Is it at least as likely as not that 
additional disability(ies), i.e.  
residuals of a hysterectomy, resulted 
from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of VA medical 
treatment or failure to provide proper 
medical care by the VA medical facility 
in Erie, Pennsylvania.  

In determining whether an additional 
disability
exists, the examiner is asked to compare 
the veteran's physical condition 
immediately prior to the hysterectomy as 
compared with her subsequent physical 
condition resulting from the surgery.  

As applied to medical or surgical 
treatment, the veteran's physical 
condition prior to the hysterectomy will 
be the condition, which the specific 
surgical treatment was designed to 
relieve.




(b)  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of medical treatment or lack of 
medical treatment, the examiner is asked 
to state whether the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
compensation benefits pursuant to the 
criteria of 38 U.S.C.A. § 1151 for 
residuals of a hysterectomy claimed as due 
to care or failure to provide proper care 
by a VA facility.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies her; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of 
her claim, and may result in a denial.  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


